Citation Nr: 0640051	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  99-15 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUE

Entitlement to an increased (compensable) rating for a right 
shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from October 1970 to March 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 RO rating decision that 
denied an increased (compensable) rating for the veteran's 
service-connected right shoulder disability.  

In a January 2005 decision, the Board denied the veteran's 
claim.  The veteran then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 2006, the parties (the veteran and the VA Secretary) 
filed a joint motion which requested that the Board decision 
be vacated and remanded.  A June 2006 Court order granted the 
motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

The June 2006 joint motion (noted above) specifically 
indicated that the veteran should be provided with a new 
examination.  In this regard, the Board notes that the 
veteran was last afforded a VA orthopedic examination in July 
2002.  The Board notes that VA's duty to assist includes the 
conduct of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claims on appeal.  Thus, on remand the RO should provide 
corrective VCAA notice.  

Accordingly, the case is REMANDED for the following:  

1.  Ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied with respect to claim on 
appeal.  The notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date of any increase 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Ask the veteran to identify all 
medical providers who have treated him for 
right shoulder problems since August 2001.  
After receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  
Specifically, VA treatment records from 
that August 2001 should be obtained.  

3.  Schedule the veteran for a VA 
examination to determine the severity of 
his service-connected right shoulder 
disability.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated tests should be conducted, 
including x-ray, and all symptoms should 
be described in detail.  

Specifically, the examiner should conduct 
a thorough orthopedic examination of the 
right shoulder and provide a diagnosis of 
any pathology found.  In examining the 
shoulder the examiner should document any 
limitation of motion, including any 
limitation of motion due to pain.  

The examiner should also describe any 
functional loss pertaining to the right 
shoulder, including the inability to 
perform normal working movements of the 
joint with normal excursion, strength, 
speed, coordination, and endurance.  The 
examiner should also be asked to evaluate 
any functional loss due to pain or 
weakness, and to document all objective 
evidence of those symptoms, including 
muscle atrophy.  In addition, the 
examiner should provide an opinion on the 
degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use.  The 
examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  

4.  Thereafter, review the claim for 
entitlement to an increased rating for a 
right shoulder disability (to include 
consideration of Diagnostic Code 5003).  
If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

